Exhibit 10.30

 

AMENDED AND RESTATED REVOLVING NOTE

 

$40,000,000

  June 16, 2005

 

THIS AMENDED AND RESTATED REVOLVING NOTE (this “Amended Note”), dated June 16,
2005, amends, re-evidences, restates, and supersedes in full, but does not in
any way satisfy nor discharge the outstanding indebtedness, if any, owed under
that certain Revolving Note dated October 25, 2004 in the original principal
amount of Thirty Million Dollars ($30,000,000), made by E-PAY HOLDINGS LIMITED,
a limited liability company incorporated in England and Wales, and DELTA EURONET
GMBH, a German company with limited liability, in favor of BANK OF AMERICA, N.A.
(the “Original Note”). The Original Note, as amended, re-evidenced, and restated
by this Amended Note, is referred to herein as the “Note”.

 

FOR VALUE RECEIVED, E-PAY HOLDINGS LIMITED, a limited liability company
incorporated in England and Wales, and DELTA EURONET GMBH, a German company with
limited liability (separately and collectively, “Borrower” or “Borrowers”),
jointly and severally promise to pay to the order of BANK OF AMERICA, N.A.
(“Lender”) at 1200 Main, Suite 1400, Kansas City, Missouri 64105, the principal
sum of Forty Million Dollars ($40,000,000) or such other amount as has been
advanced as one or more Revolving Loans under that certain Euro/GBP Credit
Agreement dated as of October 25, 2004, between Euronet Worldwide, Inc., as
Borrower Agent, the Borrowers, Bank of America, N.A., as Agent, Lender, and each
other financial institution from time to time party thereto, as amended or
otherwise modified by that certain Amendment No. 1 and Limited Waiver, dated as
of December 14, 2004, that certain Limited Waiver dated as of December 23, 2004,
that certain Limited Waiver dated as of February 10, 2005, that certain
Amendment No. 2, dated as of March 14, 2005, that certain Limited Waiver dated
as of May 11, 2005, that certain Limited Waiver dated as of May 17, 2005, that
certain Amendment No. 3, dated as of May 25, 2005, that certain Amendment No. 4
dated as of June 8, 2005 and that certain Amendment No. 5 dated as of June 16,
2005 (as the same may from time to time hereafter be further amended, modified,
supplemented or restated, the “Credit Agreement”). This Note is one of the
Revolving Notes referenced in the Credit Agreement. All capitalized terms used
herein and not otherwise defined shall have the meanings given such terms in the
Credit Agreement.

 

The unpaid principal amount of this Note shall bear interest at the rate or
rates provided in the Credit Agreement, which Credit Agreement, as it may be
amended, modified, supplemented or restated from time to time, is by this
reference incorporated herein and made a part hereof. Principal and interest
under this Note shall be paid in the manner and at the time or times as provided
in the Credit Agreement. Each Borrower shall repay the principal amount of the
Revolving Loans, together with all accrued and unpaid interest and other amounts
chargeable to each Borrower under or with respect to the Revolving Loan, on the
Revolving Credit Termination Date.

 

Euronet Euro Amended and Restated Revolving Note



--------------------------------------------------------------------------------

If an Event of Default occurs and is not cured within the time, if any, provided
for by the Credit Agreement, Lender may exercise any one or more of the rights
and remedies granted by the Credit Agreement, any other Loan Document, or any
document contemplated thereby or executed in connection therewith, including,
without limit, the right to accelerate amounts owing under this Note and any
other Obligations, and may set off against the amounts owing under this Note or
against any other Obligations, (i) any amount owing by Lender to any Borrower,
(ii) any property of any Borrower at any time in the possession of Lender or any
Affiliate of Lender, and (iii) any amount in any deposit or other account
(including, without limit, an account evidenced by a certificate of deposit) of
any Borrower with Lender or any Affiliate of Lender.

 

Each Borrower and all accommodation parties, guarantors and endorsers (i) waive
presentment, demand, protest and notice of dishonor, (ii) agree that no
extension or indulgence to a Borrower or release or non-enforcement of any
security, whether with or without notice, shall affect the obligations of any
accommodation party, guarantor or endorser, and (iii) agree to reimburse the
holder of this Note for any and all costs and expenses incurred in collecting or
attempting to collect any and all principal and interest under this Note
(including, but not limited to, court costs and attorneys’ fees, whether
in-house or outside counsel is used and whether such costs and expenses are
incurred in formal or informal collection actions, federal bankruptcy
proceedings, appellate proceedings, probate proceedings, or otherwise). This
Note shall be governed by and construed in accordance with the laws of the State
of Missouri.

 

The enforcement of this note with respect to Delta Euronet GmbH, is subject to
the restrictions set forth in Article 14 of the Credit Agreement.

 

[Remainder of page intentionally left blank.]

 

Euronet Euro Amended and Restated Revolving Note



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Borrower has executed this Note as of the date first
written above.

 

E-PAY HOLDINGS LIMITED,

a limited liability company organized in

England and Wales

By:

 

/s/ Jeff Newman

--------------------------------------------------------------------------------

Name:

 

Jeff Newman

Title:

 

Director

DELTA EURONET GMBH,

a German company with limited liability

By:

 

/s/ Rick Weller

--------------------------------------------------------------------------------

Name:

 

Rick Weller

Title:

 

Director

 

Euronet Euro Amended and Restated Revolving Note